Title: To Thomas Jefferson from Thomas Cooper, 6 May 1823
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia
May 6. 1823
I am much obliged by your letter. I fear however that you overrate the theological liberality of this State. my representation to the legislature last session, and some pieces on the pretensions of the clergy to Tythes which have been copied into a paper here, from a Philadelphia publication the “Reformer”, have so exasperated the Presbyterian clergy, that they have been, and now are holding meetings in every part of the State, with the express and avowed intent of procuring my expulsion from this Institution.In the formation of the Board of Trustees, it was for some time considered as a matter of fairness between the Sects, to elect half episcopalians, and half presbyterians. At present the majority are presbyterians; and I am given to understand that many of that party have organized a plan for expelling me, in conformity to the wishes of their own clergy.How this is to be managed I know not: for the students were at no period so well satisfied as at this moment; and it is not pretended that I have in any one respect failed in discharging my duties, with expected ability, and unexpected industry and fidelity—in a manner exemplary. Nor is it pretended by any one of my enemies, that I have ever made at any time or on any occasion, any declaration of religions opinion whatever to any Student, directly or indirectly. Could they have laid their finger on any part of my conduct, they wd most gladly have done so long ago. no insinuation of mis conduct has yet been madeBut such is the industry exerted by the clergy, and such their influence, that my friends consider me in jeopardy. That I may look somewhat ahead therefore, I write to request your opinion, whether in case of being turned out from hence with unimpeached conduct, I should be likely to meet with success as a private teacher of chemistry or Law, or both, in the vicinity of charlottesville? whether my unitarian professions, are so obnoxious in your State, that I should be an obstacle to the success of your university?I am too old to go again to the Bar: & I should not like to carry my family to new orleans, to which place however I shall write by this post; not choosing if I can avoid it, to starve with my family when turned adrift.I remain with affectionate respect your friendThomas CooperI send you a newspaper published here, because it contains editorial remarks and other matter, that will give you an idea of the war carried on. The letter of Ignatius Thompson, is the sequal to one relating to your presidential election which if you have not seen, I will send to you as a part of the history of that day. It is published in the first volume of the Reformer.